         Case 1:19-cr-00121-SPW Document 83 Filed 01/27/21 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                                 BILLINGS DIVISION



 UNITED STATES OF AMERICA,                        CR 19-I21-BLG-SPW


                    Plaintiff,
                                                  ORDER DENYING MOTION
 vs.                                              FOR FAILURE TO COMPLY
                                                  WITH LOCAL RULES
 MICHAEL TROY WEBB,and
 KIMBERLY ROSAMOND
 FANSLAU,

                    Defendants.


       Before the Court is Defendant Webb and Defendant Fanslau's Joint Motion

for Leave to File a Motion for Reconsideration, filed as two identical motions.

(Doc. 79 and 80). Motions for Reconsideration are not specifically contemplated

by the Federal Rules of Criminal Procedure. The Ninth Circuit has decided

therefore that such motions are best governed by adhering to the civil equivalent

rules. United States v. Martin, 226 F.3d 1042, 1047 n. 7(9th Cir. 2000). Federal

Rule of Criminal Procedure 57(b)states that a district courtjudge may regulate

practice in any manner consistent with federal law,the rules of criminal procedure,

and the local rules where there is no controlling law. Local Civil Rule 7.3(a)

requires prior leave from the Court before filing a motion for reconsideration.

Local Civil Rule 7.3(b) requires that such motions shall be limited to 2,275 words.
Case 1:19-cr-00121-SPW Document 83 Filed 01/27/21 Page 2 of 3
Case 1:19-cr-00121-SPW Document 83 Filed 01/27/21 Page 3 of 3
